Citation Nr: 0709683	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD and an evaluation of 50 percent.

Based on the veteran's recent contentions, including his 
August 2004 VA Form 9, the Board finds that the veteran has 
raised the issue of entitlement to a total disability 
evaluation based on unemployability.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  The issue of entitlement to a 
total disability evaluation based on unemployability is not 
before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West Supp. 2005).  As this claim has not been adjudicated by 
the RO, and is not inextricably intertwined with the issue 
certified on appeal, it is referred back to the RO for 
appropriate initial consideration.  See Parker v. Brown, 7 
Vet. App. 116 (1994).

The veteran and his spouse testified at a video conference 
hearing before the undersigned Veterans Law Judge in January 
2007.  The claims file includes a transcript of the hearing.

The issue of PTSD also is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Based on the available evidence, the Board finds at a 
minimum, that the veteran's PTSD is manifested by severe 
occupational and social impairment.

 
CONCLUSION OF LAW

At minimum, based on the evidence of record at this time, the 
criteria for an evaluation of 70 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's PTSD is the result of his experiences in 
Vietnam.  In January 2004, the RO granted service connection 
for PTSD and assigned a 50 percent evaluation.  The veteran 
now claims an evaluation in excess of 50 percent for this 
disability.  Since this appeal ensued after the veteran 
disagreed with the initial rating assigned following a grant 
of service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, VA assigns a 50 percent evaluation for moderate 
occupational and social impairment with reduced reliability 
and productivity with such symptoms as impaired judgment, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires severe occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking and mood 
due to symptoms such as spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes, persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation or own name.  
Id.

Applying the above criteria to the facts of this case, the 
Boards finds that the medical evidence supports a 70 percent 
evaluation for the veteran's PTSD.  Indeed, VA outpatient 
treatment reports provide highly probative evidence in favor 
of the veteran's claim.

In November 2003, the veteran had a VA compensation 
examination which found evidence to support a diagnosis of 
PTSD and of major depression disorder.  The examiner noted 
that the veteran experiences severe difficulty managing the 
re-experiencing symptoms of PTSD.  In his compensation 
examination in December 2003, these symptoms typically 
included intrusive recollections nearly every day or several 
times a week of the traumatic events in service.  The veteran 
reported frequent disturbing nightmares of this combat-
related trauma and difficulty sleeping.  These thoughts 
result in psychological and erratic behavior including 
tension, difficulty managing anger, depression, exaggerated 
startle response, hyper vigilance, and chronic irritability   
The examiner noted that the veteran has auditory and visual 
hallucinations connected with his traumatic experiences in 
Vietnam.  These images appear spontaneously and last for 20-
30 seconds.  The veteran also reported intermittent thoughts 
of suicide but denied any current plans.  

Between November 2003 and March 2006, outpatient treatment 
records show VA assigned the veteran Global Assessment of 
Functioning (GAF) scores between 42 and 50.  GAF scores in 
this range reflect severe symptoms of social and occupational 
impairment (chronic irritability, anger, hallucinations and 
depression, no friends and an inability to keep a job).  In 
August 2004, the examiner also indicated that these scores 
are often exaggerated but in this case, they reflect very 
serious social and occupational impairment so that he would 
not be able to sustain any substantial employment.  

At a VAMC facility in May 2004, the veteran reported that he 
could not work due to his medical problems and specifically 
made the claim in his VA Form 9 in August 2004.  

At a VAMC in March 2006, the veteran reported increased 
symptoms of depression, feelings of guilt related to his 
former alcohol-related behavior, and chronic passive suicidal 
ideations, with no plan or intent to harm himself or others.  
He also complained of irritability, continued sleep 
impairment, decreased concentration, daily thoughts about his 
traumatic stressors, avoidance of things or places that might 
trigger those thoughts, and reduced sleep.  The attending 
physician believes these symptoms became more severe due to 
his treatment for squamous cell carcinoma.  

In September 2006, the VAMC in Little Rock, Arkansas admitted 
the veteran for hospitalization and treatment of PTSD and 
major depression disorder.  In November 2006, the RO issued a 
rating decision providing a temporary evaluation of 100 
percent because his hospitalization lasted more than 21 days.  
However, his treatment records from this facility are not 
associated with his claims file and therefore could not be 
considered in the evaluation of his PTSD.

Based on the foregoing, the Board finds that the evidence at 
this time supports an evaluation of 70 percent for the 
veteran's PTSD.  Hence, VA grants the appeal to 70 percent, 
based on the record at this time.  Additional records will be 
obtained to fully adjudicate this claim at a later date.   

ORDER

At this time, based on the current evidence of record, 
entitlement to an evaluation of 70 percent for PTSD is 
granted.

REMAND 

The veteran seeks an evaluation of 100 percent for PTSD.  
Unfortunately, the Board requires additional development 
before it can adjudicate this claim.

The record suggests that VA medical records are available 
which have not been associated with the claims file.  In a 
statement in support of his claim, submitted in November 
2006, the veteran indicated that he was hospitalized at a VA 
facility in Little Rock, Arkansas from September 2006 to 
November 2006 for treatment of PTSD.  A November 2006 rating 
decision acknowledged this treatment.  

Unfortunately, these records are not part of the claims file 
and likely provide highly probative evidence concerning the 
veteran's claim.  Thus, the RO should obtain these records.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see 
also, Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("... an [agency of original 
jurisdiction's failure to consider records which were in VA's 
possession at the time of the discussion, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")  

At a January 2007 video conference hearing, the veteran 
indicated to the undersigned Veterans Law Judge that he 
receives Social Security Administration (SSA) benefits.  It 
is unclear when the veteran started to receive these benefits 
but he believes SSA did not administer any medical 
evaluations for his PTSD.  

When VA is put on notice of the existence of possible 
additional SSA records, as here, VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992); see also Marciniak v. Brown, 10 
Vet. App. at 204.  As such, VA should obtain all relevant SSA 
records associated with the claims file.

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact the VAMC in 
Little Rock, Arkansas and request all 
outstanding records of treatment 
pertaining to the veteran from September 
2006 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.

VA requests the veteran, if possible, to 
obtain these records and to submit them to 
the RO to expedite the adjudication of his 
claim.  If no other records are available, 
the veteran should so indicate in writing 
to avoid delay in this case.   

2.  The RO should obtain the veteran's SSA 
records, including all medical records 
which formed the basis of any decision 
rendered.  The RO should document any 
efforts to obtain these records, and any 
evidence received in response to this 
request should be associated with the 
claims folder.  If no other records are 
available from SSA, the veteran should so 
indicate, in writing, to avoid delay in 
this case. 

3.  After completing the requested 
actions, the RO should readjudicate the 
veteran's claim of entitlement to an 
initial evaluation in excess of 70 percent 
for PTSD.  If the RO denies the benefit 
sought, the RO should furnish the veteran 
and his representative a Supplemental 
Statement of the Case and afford a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


